United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1730
Issued: September 10, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 18, 2009 appellant filed a timely appeal of the October 23, 2008 and March 24,
2009 merit decisions of the Office of Workers’ Compensation Programs denying his emotional
condition claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
On appeal, appellant contends that the evidence of record establishes that the employing
establishment reduced his work hours, changed his attending physician’s orders and harassed
him and that his emotional condition is causally related to these employment factors.
FACTUAL HISTORY
On April 8, 2003 appellant, then a 45-year-old mail handler, filed an occupational disease
claim (Form CA-2) assigned Office File No. xxxxxx201 alleging that on May 5, 1999 he first

realized that his generalized anxiety with panic attacks, severe and recurrent major depression
without psychotic features and somatoform disorder were caused by harassment from Ralph
Gray, a manager of distribution operations, who gave him dirty looks, postal inspectors who
were sent to his home and the failure of Michael V. Thompson, a manager of post office
operations, and Don Stewart, a supervisor, to ensure that Mr. Gray properly managed him. He
submitted medical evidence dated July 22 and August 19, 2002 which addressed his emotional
condition.
By letter dated May 7, 2003, the Office granted appellant’s May 5, 2003 request to
withdraw his claim.
In a July 13, 2003 letter, appellant’s mother advised the Office that she helped appellant
complete claim forms because his depression and panic attacks prevented him from doing it
alone. Appellant submitted medical evidence dated July 5, 2002 to June 1, 2006 which
addressed his emotional condition.
In a July 2, 2007 letter, appellant contended that, following a May 1999 employment
injury, and being placed on permanent restrictions and found to have six percent whole person
impairment by Dr. Gregory T. Snider, an attending Board-certified family practitioner, he was
harassed by the employing establishment. He was questioned about being a drug dealer and
alcoholic. Appellant stated that witnesses could verify this harassment. He submitted medical
evidence dated August 10, 2002 which addressed his emotional condition.
1

On October 11, 2007 appellant filed another Form CA-2 assigned Office File No.
xxxxxx195, the current claim, reiterating his prior allegations regarding the actions of Mr. Gray,
postal inspectors, Mr. Thompson and Mr. Stewart. In an October 11, 2007 letter, he alleged that
when he returned to work on May 5, 1999 after receiving medical treatment for an injury,
Mr. Gray held his legs up and made a sexually explicit comment regarding the cause of injury.
Appellant stated that this incident was witnessed by Tony Williams, an employee. He contended
that, following the May 5, 1999 incident, management became hostile towards him. Appellant
received dirty looks from Mr. Gray who always checked with appellant’s supervisors to make
sure he was in the proper place. Mr. Gray instructed Mrs. Durham, a supervisor, to keep
appellant off the floor public address system. Appellant contended that in January 2001
Mr. Stewart, Mr. Thompson and Mr. Gray refused to provide him with permanent modified work
duties based on his 1999 work-related injury and Dr. Snider’s recommendation, while other
injured employees were provided with such work. He described his psychological and physical
symptoms and medical treatment. Appellant retired on disability from the employing
establishment as of March 20, 2003. He was investigated by postal inspectors for allegedly
selling pain medication.
By decision dated November 8, 2007, the Office denied appellant’s claim, finding that it
was not timely filed under the three-year time limitation of section 8122 of the Federal
Employees’ Compensation Act. In a January 31, 2008 decision, an Office hearing representative

1

Appellant filed a traumatic injury claim (Form CA-1) assigned File No. xxxxxx077 for a back injury he
sustained at work on May 2, 1999.

2

set aside the November 8, 2007 decision and remanded the case to the Office for further
development regarding the timeliness of appellant’s occupational disease claim.
In a February 19, 2008 letter, Deborah E. Miller, an employing establishment health and
resource manager, controverted appellant’s claim on the grounds that the evidence failed to
establish that he sustained an emotional condition in the performance of duty. The evidence of
record failed to establish that the employing establishment committed error or abuse with regard
to appellant’s allegations. Ms. Miller contended that the medical evidence failed to establish that
his emotional condition was causally related to the alleged employment factors.
By decision dated May 1, 2008, the Office denied appellant’s claim, finding that it was
not timely filed pursuant to section 8122 of the Act. In an August 14, 2008 decision, an Office
hearing representative reversed the May 1, 2008 decision, finding that appellant’s claim was
timely filed. The hearing representative remanded the case to the Office for further development
to determine whether appellant sustained an emotional condition in the performance of duty.2
Medical records dated July 22, 1997 to June 24, 2008 addressed appellant’s back and
emotional conditions.
In a June 6, 1999 narrative statement, appellant contended that management failed to
complete its portion of a recurrence of disability claim (Form CA-2a) that he filed on
June 2, 1999. He stated that Judy Dean, an injury compensation specialist, became mad at him
when he asked her for the Form CA-2a on June 1, 1999. Appellant contended that on May 4,
1999 Mr. Gray denied his request for sick leave and to seek treatment from an employing
establishment physician for a hip injury he sustained three days earlier. Mr. Gray ordered him to
go to a hospital instead. Appellant alleged that, despite being instructed by an emergency room
physician to seek medical treatment from an employing establishment physician in one to two
days, management did not allow him to do so until eight days later. Appellant further contended
that Mr. Gray failed to advise him to complete a new traumatic injury claim for the injury.
In narrative statements dated September 6, 2008, appellant alleged that, from 2001 to
2003, Mr. Gray required him to lift tubs weighing nearly 50 pounds which exceeded the
25-pound lifting restriction related to his 1999 employment injury. He was only given six hours
per day to complete the same work that other employees were allowed to perform in eight hours.
Management jumped on appellant when he fell behind in his work performance. He was forced
to use his own personal time to undergo six months of physical therapy from Dr. Snider which
prevented him from getting sufficient sleep to work on the night shift. Appellant stated that
employees on the day shift were given administrative leave to undergo medical treatment.
Peter A. Popichak, a supervisor, refused to file a report regarding the emotional condition he
sustained as a result of nearly falling 30 feet in 1997. Appellant sustained an emotional
condition while taking a class in Norman, Oklahoma.3 He was questioned by postal inspectors at
2

On August 28, 2008 the Office combined the claim assigned File No. xxxxxx201 and the claim assigned File
No. xxxxxx195 into a master claim assigned File No. xxxxxx195.
3

On October 26, 1997 appellant filed a Form CA-1 assigned File No. xxxxxx726 for the emotional condition he
attributed to the training class.

3

his home on May 22, 2001. On January 28, 2001 appellant requested that Lanny Miller, chief
inspector, charge Mr. Thompson and Mr. Gray with workers’ compensation fraud for failing to
provide him with eight hours of work within his restrictions. Mr. Miller responded by jumping
in his face and cursing at him. On August 25, 1999 Mr. Gray physically threatened appellant
when he refused to follow his instructions which required him to work outside his restrictions.
Appellant stated that this incident was witnessed by employees including, Byron Weddle. By
letter dated September 6, 2008, he provided a list of current and ex-employees who witnessed the
alleged incidents.
In undated narrative statements, Clarence E. Harp, a union representative, stated that he
attended a meeting with appellant, Mark A. Williams, a supervisor, Mr. Stewart, an unidentified
injury compensation specialist and Dr. Snider regarding appellant’s ability to work full time. He
and appellant were informed by Mr. Williams that Mr. Thompson, Mr. Stewart and Mr. Gray
were mistreating appellant. Mr. Williams also stated that management refused to allow appellant
to work in eight-hour positions that were available and within his restrictions. Mr. Harp stated
that on May 19, 1999 a city supervisor, related to him that Mr. Gray directed the alleged sexual
comment towards appellant but he thought Mr. Gray was joking.
In a June 3, 1999 routing slip, Ms. Dean stated that appellant’s request for continuation of
pay was denied on May 31, 1999 due to his refusal to return to work despite Dr. Snider’s medical
opinion that he could perform limited-duty work, eight hours per day. She related that he was
not required to stand the entire eight-hour work shift. Appellant could sit. Ms. Dean denied
instructing him not to file a Form CA-2a on June 1, 1999. She advised appellant that, since his
claim was still open, as he was receiving medical treatment, he did not need to file a Form
CA-2a. Ms. Dean offered to give him a Form CA-2a anyway but he declined to file one.
In a September 22, 2008 narrative statement, Mr. Thompson related that appellant was
removed from the 235 operation, which required mail handlers to lift heavy bags and boxes
throughout their shift. This operation was the most physically demanding position for a mail
handler on Tour 1. Appellant was moved to driving a tow motor/forklift which required almost
no lifting or pushing. He worked the 111 walk-off which required lifting items weighing only a
couple of pounds. Appellant also worked as a dock expeditor which required almost no lifting,
pushing or pulling. In a September 23, 2008 narrative statement, Mr. Thompson related that he
interviewed Mr. Gray and Tony Williams who denied that the incidents alleged by appellant
occurred. He was unable to locate any witnesses to corroborate appellant’s allegations.
In a September 23, 2008 letter, Mark Williams stated that appellant was not required to
work outside his restrictions. The employing establishment strictly complied with the rules and
regulations governing work-related injuries. It continuously updated appellant’s limited-duty job
requirements as his restrictions were updated. Mr. Williams stated that management was unable
to provide him with eight hours of work due to his restrictions and the type of work that needed
to be completed. Appellant was paid compensation for the two hours he did not work.
Mr. Williams found it hard to believe that he was ever jumped on for failing to perform his
normal work duties. He stated that no employee was ever authorized administrative time to
attend therapy or any other appointments. Mr. Williams helped appellant complete the necessary
paperwork for compensation when he had therapy appointments and was unable to work due to
lack of sleep. He stated that appellant was investigated because Dr. Snider advised the

4

employing establishment that he was using much more medication than deemed necessary.
Dr. Snider advised management that appellant had reached maximum medical improvement and
that further treatment was terminated. Mr. Williams stated that, as the injury compensation
specialist assigned to appellant’s case during his prior injuries, his well being was not taken
lightly. He personally kept close contact with the supervisors of all injured employees to ensure
strict compliance with all rules and regulations. Appellant had many complaints about his case
and came to Mr. Williams’ office almost daily. On several occasions he became irate and almost
uncontrollable. When Mr. Williams felt threatened, he had appellant’s supervisors preschedule
his appointments.
In a September 23, 2008 letter, Deborah E. Miller, a health and resource manager,
contended that the medical evidence did not establish that appellant sustained an emotional
condition. She contended that he was not required to work outside his restrictions. Appellant’s
job was adjusted to accommodate changes in his restrictions. He worked six hours per day based
on his medical restrictions and availability of work within the given restrictions. Ms. Miller
stated that the mail processing operation was a 24-hour operation in which mail flowed
continuously. There was no requirement that a mail processing employee complete a certain
level of mail processing within a given shift. Whatever mail was not processed on a shift was
processed by the next shift. This occurred whether an employee worked six or eight hours.
Ms. Miller contended that there was no evidence establishing that appellant was required to
accomplish more work than any other employee. She stated that no employees received
administrative pay for physical therapy or any other medical appointments. Ms. Miller stated
that appellant’s six-hour work shift allowed him to undergo physical therapy without loss of
sleep. She stated that contrary to appellant’s contention that he sustained a breakdown in 2003,
he was last paid for work during the period June 29 to July 5, 2002. According to postal
inspectors, there was no official investigation of appellant. There was no evidence of a
confrontation between him and Mr. Miller or his January 28, 2001 request for an investigation of
Mr. Thompson and Mr. Gray. Ms. Miller stated that Mr. Stewart advised appellant to file a
claim regarding his near fall in 1997 which was accepted by the Office in 1999. She denied that
he was not permitted to seek medical attention in June 1999. The Office paid for appellant’s
numerous medical appointments. Ms. Miller related that the employing establishment would not
prevent an employee from seeking medical treatment and could not prevent an employee from
doing so while off duty. She stated that appellant was not prevented from working within his
restrictions. The need to accommodate an employee was made on a case-by-case basis and was
not subject to comparison.
By decision dated October 23, 2008, the Office denied appellant’s claim, finding that he
did not sustain an emotional condition in the performance of duty. Appellant failed to submit
sufficient evidence to establish any compensable employment factors. On October 31, 2008 he
requested an oral hearing before an Office hearing representative.
In a March 24, 2009 decision, an Office hearing representative affirmed the October 23,
2008 decision, finding that the evidence failed to establish a compensable factor of employment.

5

LEGAL PRECEDENT
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by factors of his federal employment.4 To establish that he sustained an
emotional condition in the performance of duty, a claimant must submit: (1) factual evidence
identifying employment factors or incidents alleged to have caused or contributed to his
condition; (2) medical evidence establishing that he has an emotional or psychiatric disorder; and
(3) rationalized medical opinion evidence establishing that the identified compensable
employment factors are causally related to his emotional condition.5
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but, nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.6 On the other hand, the disability is not covered where it results from such
factors as an employee’s fear of a reduction-in-force or his or her frustration from not being
permitted to work in a particular environment or to hold a particular position.7
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.8 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.9
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.10
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
4

Pamela R. Rice, 38 ECAB 838 (1987).

5

See Donna Faye Cardwell, 41 ECAB 730 (1990).

6

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

7

Gregorio E. Conde, 52 ECAB 410 (2001).

8

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
9

See William H. Fortner, 49 ECAB 324 (1998).

10

Ruth S. Johnson, 46 ECAB 237 (1994).

6

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.11 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.12
ANALYSIS
Appellant did not attribute his emotional condition to his regular or specially assigned
duties of being a mail handler. Rather, he attributes his emotional condition to several actions
taken by employing establishment management. Appellant contended that he was investigated
for allegedly selling pain medication and being an alcoholic. He further contended that his work
performance was monitored by Mr. Gray and Mrs. Durham. Appellant alleged that his
recurrence of disability and traumatic injury claims were not properly processed. He further
alleged that his requests for sick and administrative leave to primarily attend physical therapy
sessions were denied. Appellant also alleged that he was not provided with permanent modified
work based on his 1999 25-pound lifting restriction as he was required to lift tubs weighing 50
pounds. He contended that he was given six-hour work assignments while other employees were
given eight-hour work assignments. Appellant stated that on January 28, 2001 Lanny Miller,
chief inspector, denied his request to charge Mr. Thompson and Mr. Gray with workers’
compensation fraud for failing to provide him with eight hours of work within his restrictions.
The Board notes that appellant’s allegations pertain largely to the administrative actions
taken by management personnel at the employing establishment. It is well established that an
investigation,13 the monitoring of work,14 the processing of claims for compensation,15 the denial
of leave requests16 and assignment of work17 by the employing establishment relate to an
administrative function of the employer and are not compensable unless the employee establishes
error or abuse. Appellant submitted no evidence to support his allegation that Mr. Gray and
Mrs. Durham and other managers acted unreasonable in monitoring his work and processing his
recurrence of disability and traumatic injury claims. Mr. Gray denied that the incidents alleged
11

Dennis J. Balogh, 52 ECAB 232 (2001).

12

Id.

13

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

14

See Brian H. Derrick, 51 ECAB 417 (2000).

15

See David C. Lindsey, 56 ECAB 263 (2005) (although the handling of a compensation claim is generally
related to the employment, it is an administrative function of the employer and not a duty of the employee and thus,
not compensable absent evidence of error or abuse by the employer).
16

T.G., 58 ECAB 189 (2006) (actions of the employing establishment in matters involving the use of leave are
generally not considered compensable factors of employment as they are administrative functions of the employer
and not duties of the employee).
17

James W. Griffin, 45 ECAB 774 (1994).

7

by appellant actually occurred. Mr. Thompson was unable to locate any witnesses to corroborate
appellant’s allegations. Mark Williams stated that the investigation of appellant’s alleged sale of
pain medication was initiated because Dr. Snider informed management that appellant was using
too much medication. He and Ms. Miller denied appellant’s allegations that other employees
were given administrative leave to attend medical appointments. Mr. Williams stated that
appellant was not given an eight-hour work assignment due to his restrictions and the type of
work that required completion at that time. He related that appellant was paid compensation for
the two hours he did not work. Mr. Williams helped appellant complete the necessary
paperwork to receive compensation when he attended his physical therapy appointments and
when he did not work due to lack of sleep. When he handled his case as an injury compensation
specialist, he considered his well being. Mr. Williams stated that appellant became irate and
almost uncontrollable when he came to his office on a daily basis to complain about his case.
When he felt threatened, he prescheduled appellant’s appointments. Ms. Miller stated that postal
inspectors advised her that there was no official investigation of appellant. She denied that
appellant was not allowed to seek medical attention noting, that the employing establishment
paid for his numerous medical appointments. Ms. Miller stated that appellant’s six-hour work
shift allowed him to undergo physical therapy without the loss of sleep. She further stated that
the employing establishment could not prevent any employee from seeking medical treatment on
and off duty. Ms. Dean denied advising appellant not to file a Form CA-2a on June 1, 1999 as
she offered the form to him which he refused.
Based on the statements of Mr. Gray, Mr. Thompson, Mark Williams, Ms. Miller and
Ms. Dean, the Board finds that appellant has failed to establish that the employing establishment
committed error or abuse in handling the above-noted administrative functions. Therefore,
appellant has failed to establish a compensable factor of employment.
Regarding appellant’s contention that he was made to work outside his restrictions, the
Board has held that being required to work beyond one’s physical limitations could constitute a
compensable employment factor if the record substantiated such activity.18 However, Ms. Dean,
Mr. Thompson, Mr. Williams and Ms. Miller denied that he worked outside his limitations.
Ms. Dean stated that appellant’s position not only allowed him to sit but also to stand during an
eight-hour work shift. Mr. Thompson related that appellant was assigned work based on his
physical restrictions. He was moved from the physically demanding 235 operation to less
physically demanding tow motor/forklift driver and dock expeditor positions. Mr. Williams
stated that the employing establishment strictly complied with rules and regulations governing
work-related injuries. He and Ms. Miller both stated that his limited-duty job requirements were
updated when his restrictions changed. They and Ms. Miller stated that he worked six hours per
day based on his restrictions and in positions available within those restrictions. Ms. Miller
noted that appellant was not required to process more mail than an employee on an eight-hour
shift. She explained that the mail processing operation was a 24-hour operation and that any
unprocessed mail on a shift was processed by the next shift. Although Mr. Harp stated that
Mr. Williams advised him and appellant, that Mr. Thompson, Mr. Stewart and Mr. Gray refused
to allow appellant to work in positions that were eight hours per day and within his restrictions,
the record does not contain a statement from Mr. Williams corroborating Mr. Harp’s allegation.
18

David C. Lindsey, Jr., supra note 15; Diane C. Bernard, 45 ECAB 223, 227 (1993).

8

The Board finds that based on the statements of Ms. Dean, Mr. Thompson, Mr. Williams and
Ms. Miller, appellant has not established a factual basis for his allegation. Because appellant
failed to establish a compensable employment factor, the Office properly denied his occupational
disease claim.19
Appellant attributed his emotional condition to being harassed and verbally abused by
supervisors and postal inspectors. The Board notes that harassment or verbal abuse may give
rise to coverage under the Act. However, there must be evidence that harassment did, in fact,
occur. Mere perceptions of harassment or discrimination are not compensable under the Act. A
claimant must establish a factual basis for allegations that the claimed emotional condition was
caused by factors of employment.20 The Board notes that appellant’s allegations of harassment
and verbal abuse by the employing establishment primarily involve the above noted
administrative matters. He contended that Mr. Gray and Mrs. Durham harassed him by
monitoring his work activities. Appellant further contended that Mr. Thompson and Mr. Stewart
failed to ensure that Mr. Gray properly managed him. He stated that management reprimanded
him when he fell behind in his work performance. Appellant alleged that on June 1, 1999
Ms. Dean became angry with him when he asked her for a Form CA-2a. He also alleged that on
January 28, 2001 Mr. Miller used profane language towards him in response to his request for an
investigation of Mr. Thompson and Mr. Gray for workers’ compensation fraud. Appellant
contended that on August 25, 1999 Mr. Gray physically threatened him when he refused to work
outside his restrictions. As stated, the monitoring of work,21 the assignment of work,22 the
processing of claims for compensation23 and an investigation24 by the employing establishment
relate to administrative matters and appellant has not demonstrated error or abuse in these
instances. Further, as stated, appellant did not establish that he was required to work outside his
restrictions. The Board finds, therefore, that he has not established a compensable employment
factor.
Appellant contended that on May 5, 1999 he was harassed by Mr. Gray who made a
sexually explicit gesture with his legs and comment regarding the cause of his May 1999
employment injury and gave him dirty looks following the incident. Although he stated that
Tony Williams witnessed the May 5, 1999 incident, he did not submit a witness statement from
him establishing that the incident occurred as alleged. Moreover, the Board finds that
Mr. Harp’s statement that a city supervisor related to him that he heard Mr. Gray direct the
19

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record. Marlon Vera, 54 ECAB 834 (2003).
20

Joel Parker, Sr., 43 ECAB 220, 225 (1991); Donna Faye Cardwell, supra note 5 (for harassment to give rise to
a compensable disability, there must be some evidence that harassment or discrimination did in fact occur);
Pamela R. Rice, supra note 4 (claimant failed to establish that the incidents or actions which she characterized as
harassment actually occurred).
21

See Brian H. Derrick, supra note 14.

22

James W. Griffin, supra note 17.

23

See David C. Lindsey, supra note 15.

24

Jimmy B. Copeland, supra note 13.

9

sexual comment towards appellant is insufficient to establish harassment on the part of Mr. Gray.
Mr. Harp did not state that he heard Mr. Gray make the sexual comment. The Board finds that
appellant has not established a factual basis for his allegations that he was harassed and verbally
abused by the employing establishment. Therefore, he has failed to establish a compensable
factor of employment.25
Appellant failed to establish that his emotional condition was causally related to a
compensable factor of employment. Therefore, the Office properly denied his emotional
condition claim.26
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an emotional
condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 24, 2009 and October 23, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 10, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

25

James E. Norris, 52 ECAB 93 (2000).

26

See supra note 20 (in the absence of compensable factors of employment, there is no need to address the
medical evidence).

10

